DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1 and 17 have been amended, claims 2 and 18 have been canceled, and claims 1, 3-17 and 19-20 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 14, applicant recites the limitation “an article” which is not clear whether applicant is claiming the same “article” as recite in line 1 or applicant is claiming different “article”.  If applicant is claiming the same “article”, applicant should change the limitation “an article” to “the article”.  
As to claim 17, line 15, applicant recites the limitation “an article” which is not clear whether applicant is claiming the same “article” as recite in line 1 or applicant is claiming different “article”.  If applicant is claiming the same “article”, applicant should change the limitation “an article” to “the article”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) in view of Shin et al (2011/0100855).

    PNG
    media_image1.png
    247
    414
    media_image1.png
    Greyscale

As to claim 1, Hamilton discloses an article and a package (22) for containing and dispensing the article, wherein the package comprises a base sheet (28) having at least one depression (blister 22 with chamber 34 and 36)  formed therein for containing an article (24), the depression having an opening (Figure 2 shows the blister having depression with opening),  a lid sheet (32) attached to said base sheet to cover the opening of said at least one depression (Figure 2 shows the rupturable layer 32 covering the opening and retain the article within the depression); a reinforcing sheet (30) attached to the lid sheet at a side opposite from said base sheet, said reinforcing sheet (30) having at least one cut-out section (44) that overlaps with but offsets from the opening of said depression (best seem in Figure 2 which the opening partially blocking and overlap with the opening of said depression) so that a portion of the reinforcing sheet forms a ledge (ledge can be seem in Figure 8-10) near the opening of said depression for cutting the lid sheet and releasing the article from said depression (Figure 4 as annotate above), and wherein both the reinforcing sheet and the ledge do not overlap with the article (as shown in Figure 4, when the article is move from one side of the depression into another side of the depression, none of the reinforcing sheet and the ledge do not overlap with the article (24), wherein each depression is a continuous space containing the article (as shown in Figures 1-4 of the first embodiment or the Figures 5-8 as the second embodiment of Hamilton, both embodiment comprises depression having an interior space, although the side wall of the depression been narrow, the space remain continuous, similar to Figure 5-8, which the side wall comprises projection inward, but the space remain continuous to contain the article).  However, Hamilton does not disclose the article is elastically deformable.  Nevertheless, Shin discloses a blister package for holding plurality of products.  The product may include hard candies, gummy candies, chewing gum, chewy candy, etc [0017].  With those product sample as claimed by Shin, gummy candies, chewing gum or chewy candy are all capable of being elastically deformable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articles store within the package of Hamilton with gummy candies, chewing gum or chewy candy as taught by Shin to provide blister package for individually packaged chewing product or gum product.
As to claim 3, Hamilton further discloses said article has a shape (elliptical shape) configured for passing through said cut-out section of the reinforcing sheet without being cut by the ledge (Figure 4).  
As to claim 4, Hamilton further discloses the base sheet (28) is made of thermoplastic polymer such as polypropylene  (column 3, lines 26-32).
As to claim 6, Hamilton does not disclose the base sheet has a depression thickness that is no more than about 3/5 of its base thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the package of Hamilton so the base sheet has a depression thickness that is no more than about 3/5 of its base thickness because the selection of the specific thickness such as disclosed by Hamilton or as claimed would have been an obvious matter of design choice and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP2144.04IV(A).
As to claim 7, Hamilton further discloses said depression is deformable so that it deforms downwardly toward the opening when an external force is applied to said depression (Figure 4 shows the force D applied to the blister 22 and the force transfer to medicament 24 through the blister, in order for the external force transfer to the medication, a deformation of the depression must occur as shown in Figure 12 of the other embodiment).
As to claim 8, Hamilton further discloses the depression has a dome shape (Figures 2-4).
As to claim 11, Hamilton further discloses the reinforcing sheet comprises paper (column 5, lines 15-19 discloses the nonculturable layer is made of foil/paperboard and polyester material).
As to claim 17, Hamilton discloses an article and a package (22) for containing and dispensing the article, wherein the package comprises a base sheet (28) having at least one depression (chambers 34 and 36)  formed therein for containing an article (24), the depression having an opening (Figure 2 shows the blister having depression with opening),  a lid sheet (32) attached to said base sheet to cover the opening of said at least one depression (Figure 2 shows the rupturable layer 32 covering the opening and retain the article within the depression); a reinforcing sheet (30) attached to the lid sheet at a side opposite from said base sheet, said reinforcing sheet (30) having at least one cut-out section (44) that overlaps with but offsets from the opening of said depression (best seem in Figure 2 which the opening partially blocking and overlap with the opening of said depression) so that a portion of the reinforcing sheet forms a ledge (ledge can be seem in Figure 8-10) near the opening of said depression for cutting the lid sheet and releasing the article from said depression (Figure 4 as annotate above), and wherein both the reinforcing sheet and the ledge do not overlap with the article (as shown in Figure 4, when the article is move from one side of the depression into another side of the depression, none of the reinforcing sheet and the ledge do not overlap with the article (24) wherein each depression is a continuous space containing the article (as shown in Figures 1-4 of the first embodiment or the Figures 5-8 as the second embodiment of Hamilton, both embodiment comprises depression having an interior space, although the side wall of the depression been narrow, the space remain continuous, similar to Figure 5-8, which the side wall comprises projection inward, but the space remain continuous to contain the article).  However, Hamilton does not disclose the article is elastically deformable and base sheet has a depression thickness that is no more than about 3/4 of its base thickness.  Nevertheless, Shin discloses a blister package for holding plurality of products.  The product may include hard candies, gummy candies, chewing gum, chewy candy, etc [0017].  With those product sample as claimed by Shin, gummy candies, chewing gum or chewy candy are all capable of being elastically deformable.  
It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the package of Hamilton so the base sheet has a depression thickness that is no more than about 3/4 of its base thickness because the selection of the specific thickness such as disclosed by Hamilton or as claimed would have been an obvious matter of design choice and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP2144.04IV(A).

Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) and Shin et al (2011/0100855), further in view of in view of Tom et al (2011/0266189).
As to claims 5, 9 and 10, Hamilton as modified does not disclose said base sheet has a base thickness of about 100 microns to about 1000 microns, the lid sheet comprises a material selected from the group consisting of aluminum foil; aluminum laminates; polyester laminate; polyester/aluminum laminates; paper; paper/aluminum laminates; and combinations thereof and the lid sheet has a thickness ranging from about 12 microns to about 30 microns.  Nevertheless, Tom discloses a blister package (10) comprises base sheet (forming layer 24) and lid sheet (lidding layer 38), the base sheet has a base thickness of about 100 microns to about 1000 microns (Tom discloses that the forming layer has a thickness about 50-500 micron [0008], the range of the thickness of the base sheet is partly overlap with the claimed thickness, i.e., 500 microns is in between the range of 100 microns to 1000 microns), the lid sheet comprises a material of aluminum or aluminum laminates ([0037] discloses the material use for foil layer that is preferably aluminum base with adhesive film layer)  and the lid sheet has a thickness ranging from about 12 microns to about 30 microns (Tom discloses that lidding layer in the range of about 25 to 140 microns [0008], which the range of the thickness of the lid sheet is partly overlap with the claimed thickness, i.e., 25 microns is in between the range of 12 microns to 30 microns).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the base sheet and lid sheet and the material use for the lid sheet of Hamilton with a base thickness of about 100 microns to about 1000 microns, lid sheet has a thickness ranging from about 12 microns to about 30 microns and the lid sheet material made of aluminum as taught by Tom to provide protect the article from sun damage with aluminum material and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, MPEP2144.05(I).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) and Shin et al (2011/0100855), further in view of in view of Mellon (5,954,202)
As to claim 12, Hamilton does not disclose the reinforcing sheet has a thickness of about 0.7 mm to about 1.5 mm.  Nevertheless, Mellon discloses a blister package (54 and 58) the blister package further discloses reinforcing sheet (2) protect the top and bottom surface of the blister package (Figure 2), the reinforcing sheet comprises a paperboard within the thickness range of 0.008 to 0.028” in thickness.  The higher range of the paperboard 0.028” is equivalent to 0.7112 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the reinforcing sheet of Hamilton with the reinforcing sheet with a thickness of 0.7223 mm (0.028”) as taught by Mellon to provide sufficient strength to protect the bending of the blister package from outside forces.  Furthermore, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, MPEP2144.05(I).
Claims 13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609) and Shin et al (2011/0100855), further in view of Kalvelage (5,323,907).
As to claim 13 and 19, Hamilton as modified does not disclose said ledge has a shape that is semi-circular and comprises a sharp edge.  Nevertheless, Kalvelage discloses a package (10, Figure 1) comprising a base sheet (12) having at least one depression (17)  formed therein for containing an article, the depression having an opening (Figure 4 shows the blister having plurality of depressions with opening),  a lid sheet (13) attached to said base sheet to cover the opening of said at least one depression (Figure 6, column 5, lines 49-51 teaches the lid sheet is secured to the backing sheet by adhesive); a reinforcing sheet (16) attached to the lid sheet at a side opposite from said base sheet, said reinforcing sheet having at least one cut-out section (19) that overlaps with but offsets from the opening of said depression (best seem in Figure 8 which the irregular shape of the opening overlap part of the depression and also blocking part of the depression) so that a portion of the reinforcing sheet forms a ledge (ledge can be seem in Figure 8-10) near the opening of said depression for cutting the lid sheet and releasing the article from said depression, said ledge has a shape that is semi-circular (circular shape can be found in Figure 8) and comprises a sharp edge (sharp edge is shown in Figure 9-11 and Figure 9 annotate below).  

    PNG
    media_image2.png
    217
    432
    media_image2.png
    Greyscale
  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ledge of Hamilton with semi-circular shape and comprises a sharp edge as taught by Kalvelage in order for the ledge to penetrate the rupturable layer while a force is press against the blister/depression portion to assist dispensing of the medication inside the depression
As to claim 15-16, Hamilton as modified does not disclose an additional reinforcing sheet  attached to said base sheet at a side opposite from the lid sheet, said additional reinforcing sheet comprising at least one additional cut-out section configured for accommodating said at least one depression therein and said reinforcing sheet and said additional reinforcing sheet are formed by a single sheet that is folded over.  Nevertheless, Kalvelage discloses a blister pack dispensing package with a reinforcement sheet position attached to the lid sheet at a side opposite from said base sheet and an additional reinforcing sheet (15) attached to said base sheet at a side opposite from the lid sheet, said additional reinforcing sheet (15) comprising at least one additional cut-out (18) section configured for accommodating said at least one depression therein, said reinforcing sheet (16)  and said additional reinforcing sheet (15) are formed by a single sheet that is folded over (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Hamilton with additional reinforcing sheet attached to said base sheet form by a single sheet that is folded over as taught by Kalvelage in order to provide additional structural integrity to the base sheet by sandwich the blister package within two reinforcing member.
As to claim 20, Hamilton as modified further discloses the package is a blister package (column 3, lines 8-9).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (5,613,609), Shin et al (2011/0100855) and Kalvelage (5,323,907) in view of in view of Burridge (20030034271).
As to claim 14, Hamilton as modified does not disclose the edge is serrated.  Nevertheless, Burridge discloses a blister package with internal ejector punch (220) use to break the membrane that covers the blister (210), the edge of the punch can be flat, serrated or any desired cutting shape or configuration [0066].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharp edge of Hamilton as modified with serrated configuration as taught by Burridge to assist the piercing of the lid sheet from the outside.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-17 and 19-20 have been considered but are moot because the new ground(s) of rejection.
Furthermore, applicant's arguments have been fully considered but they are not persuasive. In response to applicant’s argument that “each article is contained within a depression that is not split up in any way, i.e., that is continuous space.  In contrast, Hamilton’s invention invention involves a dual chamber blister package containing each medicament. Each blister in Hamilton has two parts, a storage chamber and a discharge chamber, that are separated by a "restraint means for preventing the medicament from moving from the storage chamber 34 to the discharge chamber 36" (Hamilton, col. 3, lines 48-51). Therefore, each blister in Hamilton is not a continuous space containing an article”  Such argument is not found persuasive,
Although applicant’s argument is partially true that Hamilton’s blister comprises a storage chamber and discharge chamber, but the chambers are still within the same compartment space.  Hamilton as taught in a first embodiment (Figures 1-4), which the same compartment space being separate into two compartments via a narrowing portion 38 at the side wall of the chamber.  The narrowed portion does not completely separate the interior compartment space into two individual sealed compartment.  The “space” between the two compartment remain continuous between two compartments.  Similar structure are taught in the second embodiment (Figure 5-8) of Hamilton, which the which the same compartment space being separate into two compartments via a narrowing portion 138 at the side wall of the chamber.  The narrowed portion does not completely separate the interior compartment space into two individual sealed compartment.  The “space” between the two compartment remain continuous between two compartments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736